DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 18 and 20 are objected to because of the following informalities:  the claims contain abbreviations that should be clearly defined within the claim. In claim 18, “PTSD” should be corrected to “Post Traumatic Stress Disorder (PTSD) or the like. In claim 20, “3D” should be corrected to “3-Dimensional (3D)” or the like.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, and 7-20 of U.S. Patent No. 10,945,665. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the narrower, earlier patented claims. The ‘665 patent claims comprise all of the limitations of the instant claims, and additional limitations and therefore a non-statutory double patenting rejection is proper.
Independent claim 1 of the instant application (left) and previously patented claims (right) is compared below:
Instant claim 1 limitation
‘665 Patent claim 1 limitation
An oral data collection device, comprising:
An oral data collection device, comprising:
a. a mouthguard comprising an arch-shaped body, a proximal end, a first distal end, and a second distal end, an external surface and an internal surface, a first biting surface, and a tray operable to engage the upper or lower teeth of a subject, the tray comprising a second biting surface opposite the first biting surface
a. a mouthguard, the mouthguard comprising: i. an arch-shaped body comprising a proximal end, a first distal end, and a second distal end, an external surface, an internal surface, a first biting surface, and a tray operable to engage the upper or lower teeth of a subject, the tray comprising a second biting surface opposite the first biting surface
b. sensors in the body of the mouthguard, the sensors comprising: i. one or more pressure sensors at the first or second distal end of the body;
b. sensors in the body of the mouthguard, the sensors comprising: i. a first pressure sensor stack at the first distal end of the mouthguard and a second pressure sensor stack at the second distal end of the mouthguard, wherein each pressure sensor stack comprises a first pressure sensor and a second pressure sensor arranged in a stack
ii. a humidity sensor operable to sense the relative humidity in the breath of a user wearing the device
ii. a humidity sensor operable to sense relative humidity in the breath of a user wearing the device; and iii. a microphone or vibration sensor
c. a controller in the body of the mouthguard, wherein the controller is in functional communication with the sensors, and wherein the controller is operable to receive and communicate sensor data
c. a controller in the body of the mouthguard, wherein the controller is in functional communication with the sensors, and wherein the controller is operable to receive and communicate sensor data
d. a means for communication in the body of the mouthguard, wherein the means for communication is operable to receive the sensor data from the controller and communicate the sensor data to a secondary device
d. a means for communication in the body of the mouthguard, wherein the means for communication is operable to receive the sensor data from the controller and communicate the sensor data to a secondary device
e. a power source functionally coupled to the controller and the one or more sensors
e. a power source functionally coupled to the controller and the one or more sensors
wherein the controller is configured to receive data from each pressure sensor, and extrapolate the received data to obtain velocity of movement (m/s), power (Watts), displacement (Meters), temporal parameters (seconds), and left/right asymmetry for bilateral systems.
wherein each pressure sensor is a force plate pressure sensor, and wherein data received by the controller from each pressure sensor is extrapolated to obtain velocity of movement (m/s), power (Watts), displacement (Meters), temporal parameters (seconds), and left/right asymmetry for bilateral systems


For the remaining dependent claims, for brevity, their matching claim in the ‘665 patent is provided in the table below.

Instant Application Claim #
‘665 Patent Claim #
2
5
3
1
4
3
5
7
6
8
7
9
8
10
9
11
10
12
11
13
12
14
13
15
14
16
15
20
16
17
17
19
18
19
19
18


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the phrase "such as" in “such as PTSD and nightmares” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 20, the phrase “clinical tests normally performed during a regular visit to a physician” is indefinite because “normal” and “regular” are both relative terms. The terms “normally” and “regularly” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/Examiner, Art Unit 3792         

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792